 

Exhibit 10.13

 

SEVERANCE AGREEMENT

 

This Agreement is made as of the 4th day of January, 1999 between TANGRAM
ENTERPRISE SOLUTIONS, INC., a Pennsylvania corporation (“Tangram”), and JOHN N.
NELLI (“Employee”) against the following background:

 

A. Employee is employed by Tangram as Senior Vice President and Chief Financial
Officer.

 

B. Employee possesses knowledge, experience and skill that Tangram believes are
important for the future growth and success of Tangram.

 

C. The parties now wish to enter into this Severance Agreement.

 

NOW, THEREFORE, intending to be legally bound hereby, and in consideration of
the mutual agreements contained herein, the parties hereto agree as follows:

 

1. Definitions. The following terms shall have the meanings assigned for
purposes of this Agreement:

 

(a) “Cause” means (i) conviction in a court of law for any felony offense which
was committed in connection with the Employee’s employment with Tangram or which
materially and adversely affects the reputation or business activities of
Tangram, (ii) willful misconduct which materially and adversely affects the
reputation or business activities of Tangram and which continues after written
notice by the Company to the Employee or (iii) the Employee’s continuing
material refusal to perform his duties as an employee, other than under the
circumstances contemplated by Section 1(e)(ii), after receiving written notice
from the Board of Directors of Tangram stating with specificity the nature of
such failure or such refusal and, if requested by the Employee within ten days
thereafter, the Employee’s opportunity to appear before the Board of Directors
to respond to such notice.

 

(b) “Control Transaction” means a change in control of Tangram of a nature that
would be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A promulgated under the Securities Exchange Act of 1934 (the
“Exchange Act”), as in effect of the date of this Agreement, in a Form 8-K filed
under the Exchange Act or in any other filing by Tangram with the Securities and
Exchange Commission; provided that, notwithstanding the foregoing, without
limitation, such a Control Transaction shall be automatically deemed to have
occurred if:

 

(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) other than Safeguard Scientifics, Inc. (“Safeguard”) or any
affiliate of Safeguard is or becomes a “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or



--------------------------------------------------------------------------------

 

indirectly, of securities of Tangram representing 30% or more of the voting
power of the then outstanding securities of Tangram;

 

(ii) during any two-year period there is a change of 30% or more in the
composition of the Board of Directors of Tangram in office at the beginning of
the period except for changes approved by at least two-thirds of the directors
then in office who were directors at the beginning of the period; or

 

(iii) Tangram shall cease to be a publicly owned corporation whose shares
entitled to vote for the election of directors are registered under Section
12(d) or (g) the Exchange Act.

 

(c) “Subject Control Transaction” means a Control Transaction (i) in which the
holders of common stock of Tangram receive a Control Transaction Share Price (as
defined below) having a fair market value exceeding the exercise price per share
of the Employee’s outstanding stock options by less than $2.00 or (ii) at the
time of which the Control Transaction Share Price does not exceed the exercise
price of the Employee’s outstanding stock options by at least $2.00.

 

(d) “Control Transaction Share Price” means (i) the aggregate per share value of
the consideration received by the holders of common stock of Tangram in a
Control Transaction or (ii) with respect to Control Transactions occurring by
means of a change in composition of Tangram’s Board of Directors or other means
not involving the payment of consideration to holders of Tangram common stock,
the fair market value of a share of common stock of Tangram at the time of a
Control Transaction, as the case may be.

 

(e) “Termination of Employment” means (i) termination by Tangram of the
employment of the Employee with Tangram for any reason other than death,
physical or mental incapacity or Cause or (ii) resignation of the Employee
within six months after any material adverse change in the Employee’s duties or
responsibilities (including, without limitation, the occurrence of a Control
Transaction or a reduction in salary, bonus, benefits or other compensation).

 

2. Termination of Employment. In the event of a Termination of Employment,
Tangram shall, in addition to any amounts due for periods prior to the
Termination of Employment:

 

(a) pay the Employee an amount equal to the Employee’s annual salary at the rate
in effect as of the effective date of the Termination of Employment, payable in
equal installments at such times as Tangram pays other senior executives;
provided that if a reduction in salary serves as the basis for Termination of
Employment in Section 1(e), then such salary shall be the salary in effect prior
to such reduction.



--------------------------------------------------------------------------------

 

(b) pay the Employee a pro rata portion of the annual bonus to which the
Employee would otherwise, but for the Termination of Employment, have been
entitled for the year in which the Termination of Employment occurred
proportionate to the portion of the year the Employee was employed by Tangram
prior to the Termination of Employment; and

 

(c) for a period of one year following the Termination of Employment, continue
or cause to be continued, at no cost to the Employee, medical care and life
insurance benefits at least substantially the same as those furnished to the
Employee by Tangram immediately prior to the Termination of Employment.

 

3. Subject Control Transaction. In the event of a Subject Control Transaction,
if with respect to any stock option held by the Employee the Control Transaction
Share Price does not exceed the option exercise price per share by at least
$2.00, Tangram shall, concurrently with the closing or effective time of such
Subject Control Transaction, pay to the Employee with respect to each such stock
option such amount that, when added to the amount (if any) by which the Control
Transaction Share Price exceeds the option exercise price, the Employee shall
receive a total of $2.00 per share.

 

4. Agreement Not to Compete. In the event of a Termination of Employment, the
Employee shall not, during a period of one year following his Termination of
Employment, participate without the written consent of Tangram as an employee,
officer, consultant, director, advisor or otherwise in the management or
operation of any business enterprise that engages in direct competition with any
business conducted by Tangram at the time of the Termination of Employment. The
limitations of this paragraph shall not apply to the mere ownership of
securities in any enterprise.

 

5. Confidentiality. The Employee agrees that during and after his employment
with Tangram the Employee will not divulge or appropriate to the Employee’s own
use or the use of others any secret or confidential information or knowledge
pertaining to the business of Tangram obtained during the Employee’s employment
by Tangram unless the information is first disclosed to him by a person not
currently or previously associated with Tangram or becomes publicly known
through no fault of the Employee.

 

6. Effect of Agreement. The special severance arrangements set forth in this
Agreement shall be in lieu of any other severance compensation then provided by
Tangram, its successors or assigns. If the employment of the Employee by Tangram
is terminated in a fashion that does not constitute a Termination of Employment,
the Employee shall have no rights, benefits or obligations under this Agreement
other than to comply with Section 5, provided, however, that this Agreement
shall not limit any other rights or benefits to which he may be entitled as a
result of the Employee’s termination.



--------------------------------------------------------------------------------

 

7. Withholding of Taxes. Tangram may withhold from any payments under this
Agreement all federal, state or local taxes as shall be required pursuant to any
law, regulation or ruling.

 

8. Notices. Any notices or other communications under this Agreement shall be
sufficient if in writing and delivered in person or sent by fax (with
confirmation), reputable overnight delivery or registered or certified mail to
the Employee at the last address the Employee has filed in writing with Tangram
or, in the case of Tangram, at its principal executive offices.

 

9. Entire Agreement. This Agreement constitutes the entire agreement between the
parties in connection with the subject matter hereof, supersedes any and all
prior agreements or understanding between the parties with respect to the
subject matter hereof and may only be changed by agreement in writing between
the parties.

 

10. Assignment. This Agreement shall be binding upon the parties hereto, the
heirs and legal representatives of the Employee and successors and assigns of
Tangram. Tangram shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of Tangram, by agreement in form and substance satisfactory
to the Employee, to expressly assume and agree to perform this Agreement in the
same manner and to the same extent that Tangram would be required to perform it
if no such succession had taken place.

 

11. Governing Law. This Agreement shall be governed by and interpreted and
enforced in accordance with the substantive laws of the Commonwealth of
Pennsylvania.

 

TANGRAM ENTERPRISE SOLUTIONS, INC.

 

By:

 

/s/ Norman L. Phelps

--------------------------------------------------------------------------------

Name:

 

Norman L. Phelps

Title:

 

President and CEO

     

 

/s/ John N. Nelli

--------------------------------------------------------------------------------

John N. Nelli